10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Pamela A. McKay (SBN 7812)
MCKAY LAW FIRM, CHTD.
9320 Sun City B|vd., Suite 104
Las Vegas, NV 89134

Phone: 702-835-6956

Fax: 702- 835-6957

gmckay@mckaylawf`lrmchtd.com

Attomeys for Plaintiff/Counter-Defendant
ATAIN SPEC[ALTY INSURANCE COMPANY

UNITED STATES DlSTRICT COURT
NORTHERN DlSTRICT OF NEVADA

ATAIN SPEC[ALTY INSURANCE ) CASE NO. 3:15-cv-00406-MMD-CBC
COMPANY, a Michigan corporation g
Plaimiff, ) STlPULATlON FOR EXTENSION OF TIME
) FOR ATAIN SPEC[ALTY INSURANCE
vs. ) COMPANY TO FILE RESPONSE TO

) RENO CAB COMPANY, INC. d/b/a

RENo cAB coMPANY, INC. d/b/a RENo- ) RENO SPARKS CAB’S MOT'ON FOR
SPARKS CAB, a Nevada corporation, and ) RECONS[DERAT[ON OF ORDER

) GRANT[NG SUMMARY JUDGMENT IN

 

D f ) SECOND AND THIRD COUNTERCLA[MS
e endam$' ) FOR RELIEF (DKT. #159) AND ORDER
) THEREON
RENO CAB COMPANY, INC. d/b/a RENO- §
SPARKS CAB, a Nevada corporation, and )
RICHARD L. WARNE, an individua|, )
. )
Counterclalmant, )
)
vs. g
ATAIN SPEC[ALTY INSURANCE )
COMPANY, a Michigan corporation, g
Counterdefendant. z
)

 

Plaintiff/Counter-Defendant ATAIN SPEC[ALTY INSURANCE COMPANY (Atain) and
Defendant RENO CAB COMPANY, INC. dba RENO SPARLS CAB (Reno Cab), by and

through their respective attorneys of record herein, hereby stipulate as follows:

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

l. On October 10, 20, 2018, Reno Cab filed and served a Motion for Reconsideration of
Order Granting Summary Judgment in Favor of Atain on Reno Cab’s Second and 'l'hird
Co\mterclaims for Relief (Doc. #159) [hereinaiier referred to as “Motion”].

2. The deadline for Atain to file and serve its Response to Reno Cab’s Motion is
Wednesday, October 24, 2018.

3. Atain’s colmsel requires a short extension of time to tile and serve Atain’s Response to
the Motion due to being out of the of£ce on business for several days next week and the
demands of her litigation schedule.

4. On October 19, 2018, Atain requested and Reno Cab graciously agreed to extend the
deadline to file a Response to the Motion to Tuesday, October 30, 2018.

lT IS SO STIPULATED.

Dated this 22"" day of October, 2018.

 

 

MCKA¥ LAW FIRM, CHTD. WHITEHEAD & WI-l]TEl-IEAD
/s/ Pamela McKay /s/ Jonathan J. Whitehead

By: By:
PAMELA A. MCKAY (SBN 7812) JONATHAN J. WH]TBHEAD (SBN 4415)
9320 S\m City Blvd, Suite 104 10389 Double R Blvd.
Las Vegas, NV 89134 Reoo, NV 89521
Attorneys for PlaintiE/Co\mter-Defendant Attorneys for Defendant/Cotmter-Claimant
ATAIN SPECIALTY INSURANCE RENO CAB COMPANY, INC.
COMPANY
l'l` IS SO ORDERED.

Atain’s Response to the Motion (`Doc. 159) is due or before October 30, 2018.
DATED; october 13_, 2018 /L-C&'-

B'NITED S'I`ATES DlSTRICT COURT JUDGE

 

